Exhibit 10.2

THE HOME DEPOT

FUTUREBUILDER RESTORATION PLAN

(As Amended and Restated Effective January 1, 2008)


--------------------------------------------------------------------------------


THE HOME DEPOT

FUTUREBUILDER RESTORATION PLAN

On this 16th day of August, 2008, The Home Depot, Inc., a corporation duly
organized and existing under the laws of the State of Delaware (the “Controlling
Company”), hereby amends and restates The Home Depot FutureBuilder Restoration
Plan (the “Plan”).

BACKGROUND AND PURPOSE

A.            Background.  The Plan initially was adopted effective as of
January 1, 1994 and was amended and restated effective December 31, 1998.  The
Plan, as set forth in this document, is an amendment and restatement and
continuation of the Plan as previously in effect. This restatement generally is
effective as of January 1, 2008.

B.            General Purpose.  The Controlling Company sponsors The Home Depot
FutureBuilder (“FutureBuilder”), a 401(k) and stock ownership plan qualified
under Code §§ 401(a) and 4975(e)(7) of the Internal Revenue Code of 1986, as
amended (the “Code”).  The primary purpose of the Plan is to provide additional
retirement income to certain key executive employees of the Controlling Company
and its affiliates that are participating companies in the Plan, in order to
reduce the impact of certain provisions of the Code that limit the maximum
benefits that may accrue under FutureBuilder.  In particular, the Controlling
Company intends for the Plan to at least partially offset the effects of the
Section 401(a)(17) Limitation, by providing the amount of supplemental
retirement income specified in the Plan.

C.            Purpose of this Restatement.  The primary purpose of this
amendment and restatement of the Plan is to incorporate amendments made to the
Plan since the previous restatement and to amend the Plan to comply with the
applicable requirements of Code § 409A.

D.            Type of Plan.  The Plan constitutes an unfunded, nonqualified
deferred compensation plan that benefits certain designated employees who are
within a select group of key management or highly compensated employees.

STATEMENT OF AGREEMENT

To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:


--------------------------------------------------------------------------------


Table of Contents

 

Page

Article I DEFINITIONS

 

1

1.1

 

“Account”

 

1

1.2

 

“Active Participant”

 

1

1.3

 

Administrative Committee”

 

1

1.4

 

“Allocation Date”

 

1

1.5

 

“Beneficiary”

 

1

1.6

 

“Board”

 

1

1.7

 

“Code”

 

1

1.8

 

“Code § 409A Account”

 

1

1.9

 

“Company”

 

1

1.10

 

“Company Stock”

 

1

1.11

 

“Compensation”

 

1

1.12

 

“Controlled Group”

 

2

1.13

 

“Controlling Company”

 

2

1.14

 

“Disability”

 

2

1.15

 

“Eligible Employee”

 

2

1.16

 

“Employee”

 

2

1.17

 

“ERISA”

 

2

1.18

 

“FutureBuilder”

 

2

1.19

 

“FutureBuilder Compensation”

 

2

1.20

 

“Participant”

 

2

1.21

 

“Participating Company”

 

2

1.22

 

“Plan”

 

2

1.23

 

“Plan Year”

 

2

1.24

 

“Section 401(a)(17) Limitation”

 

3

1.25

 

“Separation from Service”

3

 

 

(a)

Leaves of Absence

3

 

 

(b)

Status Change

3

 

 

(c)

Termination of Employment

3

 

 

(d)

Service with Affiliates

4

1.26

 

“Specified Employee”

4

1.27

 

“Stock Unit”

 

4

1.28

 

“Surviving Spouse”

 

4

1.29

 

“Trust or Trust Agreement”

 

4

1.30

 

“Trustee”

 

4

1.31

 

“Trust Fund”

 

5

Article II ELIGIBILITY AND PARTICIPATION

 

5

2.1

 

Eligibility

 

5

 

i


--------------------------------------------------------------------------------


 

2.2

 

Cessation of Eligibility and Participation

 

5

Article III contributions AND ACCOUNTS

 

5

3.1

 

Annual Benefit Allocation

 

5

3.2

 

Crediting of Stock Units

 

5

3.3

 

Participant Accounts

5

 

 

(a)

Establishment of Accounts

5

 

 

(b)

Nature of Contributions and Accounts

6

 

 

(c)

Account Balance

6

 

 

(d)

Cash Dividends

6

 

 

(e)

Adjustments for Stock Dividends and Splits

6

 

 

(f)

Value of Account

6

 

 

(g)

Value of Company Stock

7

3.4

 

Vesting

7

3.5

 

Notice to Participant of Account Balances

 

7

3.6

 

Good Faith Valuation Binding

 

7

3.7

 

Errors and Omissions in Accounts

 

7

Article IV PAYMENT OF ACCOUNT BALANCES

 

7

4.1

 

Benefit Payments

 

7

4.2

 

Form of Distribution

 

8

4.3

 

Beneficiary Designation

8

 

 

(a)

General

8

 

 

(b)

No Designation or Designee Dead or Missing

8

4.4

 

Taxes

8

4.5

 

Unclaimed Benefits

 

8

4.6

 

Distributions to HD Supply Participants

 

9

Article V CLAIMS

 

9

Article VI SOURCE OF FUNDS; TRUST

 

9

6.1

 

Source of Funds

 

9

6.2

 

Trust

 

9

Article VII ADMINISTRATIVE COMMITTEE

 

10

7.1

 

Action

 

10

7.2

 

Rights and Duties

 

10

7.3

 

Compensation, Indemnity and Liability

 

11

Article VIII AMENDMENT AND TERMINATION

 

11

8.1

 

Amendments

 

11

8.2

 

Termination of Plan

 

11

Article IX MISCELLANEOUS

 

12

9.1

 

Taxation

 

12

9.2

 

No Employment Contract

 

12

9.3

 

Headings

 

12

9.4

 

Gender and Number

 

12

9.5

 

Assignment of Benefits

 

12

9.6

 

Legally Incompetent

 

12

 

ii


--------------------------------------------------------------------------------


 

9.7

 

Plan Expenses

 

12

9.8

 

Offsets

 

12

9.9

 

Severability

 

13

9.10

 

Governing Law

 

13

 

iii


--------------------------------------------------------------------------------



ARTICLE I


DEFINITIONS

For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meaning set forth below unless a different meaning
plainly is required by the context.

1.1           “Account” means, with respect to a Participant or Beneficiary, the
total dollar amount, value and/or number of Stock Units evidenced by the last
balance posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary.

1.2           “Active Participant” means an Eligible Employee who (i) remains
employed with the Company, all other members of the Controlled Group and any
other company that the Administrative Committee designates for purposes of the
Plan as an affiliate of the Company, through the end of the Plan Year and (ii)
completes such forms and provides such data, if any, as may be required by the
Administrative Committee as a precondition of participation in the Plan.

1.3           “Administrative Committee” means the administrative committee of
FutureBuilder, or such other committee as shall be appointed by the Board to
administer the Plan.

1.4           “Allocation Date” means, with respect to a Plan Year, the
January 31 immediately following such Plan Year.

1.5           “Beneficiary” means, with respect to a Participant, the persons
designated or otherwise determined in accordance with Section 4.3 to receive any
death benefits that may be payable under the Plan upon the death of the
Participant.

1.6           “Board” means the Board of Directors of the Controlling Company. 
In the event the Plan provides that the Controlling Company shall act, such
action shall be taken by the Board unless the Board has authorized and directed
the Administrative Committee or other person or entity to act in its stead.

1.7           “Code” means the Internal Revenue Code of 1986, as amended.

1.8           “Code § 409A Account” means the portion of a Participant or
Beneficiary’s Account that is subject to Code § 409A (generally all amounts that
accrue or become vested after December 31, 2004), as determined in accordance
with regulations or other official guidance issued under Code § 409A.

1.9           “Company” means, collectively, the Controlling Company and each of
the other Participating Companies.

1.10         “Company Stock” means the $.05 par value per share voting common
stock of the Controlling Company.

1.11         “Compensation” means “benefit compensation” as defined under
FutureBuilder  for a Plan Year, determined without regard to the Section
410(a)(17) Limitation.


--------------------------------------------------------------------------------


1.12         “Controlled Group” means all of the companies that are either (i)
members of the same controlled group of corporations (within the meaning of Code
§ 414(b)), or (ii) under common control (within the meaning of Code § 414(c)),
with the Controlling Company.

1.13         “Controlling Company” means The Home Depot, Inc., a Delaware
corporation with its principal place of business in Atlanta, Georgia.

1.14         “Disability” means the Participant’s disability as provided under
the terms of FutureBuilder.

1.15         “Eligible Employee” means, for a Plan Year, an individual: (i) who
is a member of a select group of highly compensated or key management Employees
of the Company; and (ii) who has satisfied the service requirements to be
eligible to receive matching contributions under FutureBuilder for such Plan
Year; and (iii) whose FutureBuilder Compensation exceeds the Section 401(a)(17)
Limitation.  The Administrative Committee shall determine, from time to time and
in its sole discretion, which Employees satisfy said criteria and such
determination shall be binding.

1.16         “Employee” means an individual who is considered an employee of the
Company  for purposes of FutureBuilder.

1.17         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

1.18         “FutureBuilder” means The Home Depot FutureBuilder, a 401(k) and
employee stock ownership plan qualified under Code §§ 401(a) and 4975(e)(7) and
sponsored by the Controlling Company, and all amendments thereto.

1.19         “FutureBuilder Compensation” means the actual amount of benefit
compensation taken into account under FutureBuilder for a Plan Year, after
excluding amounts in excess of the Section 401(a)(17) Limitation.

1.20         “Participant” means any individual who has been admitted to, and
has not been removed from, participation in the Plan pursuant to the provisions
of Article II.

1.21         “Participating Company” means, individually, the Controlling
Company and each of its affiliates that is a participating company in
FutureBuilder, unless the Board or Administrative Committee has specifically
excluded such a company from participation in the Plan.

1.22         “Plan” means The Home Depot FutureBuilder Restoration Plan as
contained herein and all amendments hereto.  The Plan is intended to be an
unfunded, nonqualified deferred compensation plan covering certain designated
Employees who are within a select group of key management or highly compensated
Employees.

1.23         “Plan Year” means the 12-consecutive-month period ending on
December 31 of each year.

2


--------------------------------------------------------------------------------


1.24         “Section 401(a)(17) Limitation” means the limitation imposed under
Code § 401(a)(17) that establishes, subject to cost-of-living adjustments, a
maximum amount of compensation that can be taken into account for any year under
a retirement plan qualified under Code § 401(a).

1.25         “Separation from Service” means the date that the Participant
separates from service within the meaning of Code § 409A.  Generally, a
Participant separates from service if the Participant dies, retires, or
otherwise has a termination of employment with the Company, determined in
accordance with the following:

(a)           Leaves of Absence.  The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract.  A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company.  If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.  Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence shall be substituted for such six (6) month period.

(b)           Status Change.  Generally, if a Participant performs services both
as an Employee and an independent contractor, such Participant must separate
from service both as an Employee, and as an independent contractor pursuant to
standards set forth in Treasury regulations or other official guidance, to be
treated as having a Separation from Service.  However, if a Participant provides
services to the Company as an Employee and as a member of the Board of
Directors, the services provided as a director are not taken into account in
determining whether the Participant has a Separation from Service as an Employee
for purposes of this Plan.

(c)           Termination of Employment.  Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36)-month period (or the full period of services to the
Company if the Participant has been providing services to the Company less than
36 months).  Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Participant continues
to be treated as an Employee for other purposes

3


--------------------------------------------------------------------------------


(such as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is permitted, and realistically available, to perform
services for other service recipients in the same line of business.  For periods
during which a Participant is on a paid bona fide leave of absence and has not
otherwise terminated employment as described above, for purposes of this
paragraph (c) the Participant is treated as providing bona fide services at a
level equal to the level of services that the Participant would have been
required to perform to receive the compensation paid with respect to such leave
of absence.  Periods during which a Participant is on an unpaid bona fide leave
of absence and has not otherwise terminated employment are disregarded for
purposes of this subsection (c) (including for purposes of determining the
applicable 36-month (or shorter) period).

(d)           Service with Affiliates.  For purposes of determining whether a
Separation from Service has occurred under the above provisions, the “Company”
shall include the Controlling Company and all entities that would be treated as
a single employer with the Controlling Company under Code § 414(b) or (c), but
substituting “at least 50 percent” instead of “at least 80 percent” each place
it appears in applying such rules.

1.26         “Specified Employee” has the meaning given such term under Code §
409A and the regulations thereunder, provided that the exclusion of foreign
compensation paid to certain non-resident aliens under Treasury Regulations §
1.415(c)-2(g)(ii) shall apply in determining an employee’s compensation.  The
foregoing definition shall apply with respect to all nonqualified deferred
compensation plans, within the meaning of Code § 409A, maintained by any member
of the Controlled Group.

1.27         “Stock Unit” means an accounting entry on a Participating Company’s
books, that is equal in value at any time to the current fair market value of
one share of Company Stock, and that represents an unsecured obligation of the
Participating Company to pay that amount to a Participant in accordance with the
terms of the Plan.  A Stock Unit shall not carry any voting, dividend or other
similar rights and shall not constitute an option or any other right to acquire
any equity securities of the Company.

1.28         “Surviving Spouse” means, with respect to a Participant, the person
who is treated as married to such Participant under the laws of the state in
which the Participant resides.  The determination of a Participant’s Surviving
Spouse shall be made as of the date of such Participant’s death.

1.29         “Trust or Trust Agreement” means the separate agreement or
agreements between the Participating Companies and the Trustee governing the
creation of the Trust Fund, and all amendments thereto.

1.30         “Trustee” means the party or parties so designated from time to
time pursuant to the terms of the Trust Agreement.

4


--------------------------------------------------------------------------------


1.31         “Trust Fund” means the total amount of Company Stock, cash and
other property held by the Trustee (or any nominee thereof) at any time under
the Trust Agreement.


ARTICLE II


ELIGIBILITY AND PARTICIPATION

2.1           Eligibility.  Each Eligible Employee for a Plan Year shall be
eligible to participate in the Plan for such Plan Year.

2.2           Cessation of Eligibility and Participation.  An individual who
ceases to satisfy any of the criteria that qualified the individual as an Active
Participant at any time during the Plan Year shall cease participation in the
Plan; provided, such individual shall remain an inactive Participant in the Plan
until the earlier of (i) the date the full value of the individual’s Account (if
any) is forfeited and/or paid in accordance with the terms of the Plan, or (ii)
the date the individual again becomes an Eligible Employee and qualifies under
Section 2.1 to actively participate in the Plan.  During the time that an
Employee is an inactive Participant in the Plan, the individual’s Account shall
continue to be adjusted for cash dividends and changes in Company Stock as
provided in Sections  3.3(d) and (e).

Article III

contributions AND ACCOUNTS

3.1           Annual Benefit Allocation.  For each Plan Year, each Active
Participant shall have credited to such Active Participant’s Account an amount
equal to the product of (i) the maximum percentage rate of matching
contributions under FutureBuilder for such Plan Year; and (ii) the Active
Participant’s Compensation for such Plan Year in excess of the
Section  401(a)(17) Limitation.

3.2           Crediting of Stock Units.  The amount determined pursuant to
Section 3.1 for an Active Participant for a Plan Year shall be credited to the
Active Participant’s Account as of the Allocation Date for such Plan Year and
shall be expressed in terms of whole and fractional Stock Units. The number of
Stock Units credited to an Active Participant’s Account for a Plan Year shall be
determined by dividing (i) the amount determined for the Active Participant in
Section  3.1 for such Plan Year, by (ii) the per share fair market value of
Company Stock on the Allocation Date for such Plan Year.

3.3           Participant Accounts.

(a)           Establishment of Accounts.  The Administrative Committee shall
establish and maintain an Account on behalf of each Participant.  Each Account
shall be credited with the amount of Stock Units described in Section 3.2.  Each
Participant Account shall be maintained until

5


--------------------------------------------------------------------------------


the value thereof has been forfeited or paid to or on behalf of such Participant
or the Participant’s Beneficiary.

(b)           Nature of Contributions and Accounts.  The Stock Units credited to
a Participant’s Account shall be represented solely by bookkeeping entries, and
no monies or other assets shall actually be set aside for such Participant. 
Except as provided in Article VI, all payments to a Participant under the Plan
shall be made from the general assets of the Company.  The Administrative
Committee or the Board shall allocate the total liability to pay benefits under
the Plan among the Participating Companies in such manner and amount as the
Administrative Committee or the Board (as applicable) in its sole discretion
deems appropriate.  Any assets which may be acquired by a Participating Company
in anticipation of its obligations under the Plan shall be part of the general
assets of such Participating Company.  A Participating Company’s obligation to
pay benefits under the Plan constitutes a mere promise of such Participating
Company to pay such benefits, and a Participant or Beneficiary shall be and
remain no more than an unsecured, general creditor of such Participating
Company.

(c)           Account Balance.  Participant’s accrued benefit under the Plan at
any time shall be equal to the value of the Participant’s Account balance;
provided, as described in Section 3.4 and Article IV, only the portion of a
Participant’s Account balance that is vested shall be payable to the
Participant.

(d)           Cash Dividends.  For Stock Units that have been credited to a
Participant’s Account on or before a record date for Company Stock cash
dividends and that remain credited to the Participant’s Account through the
corresponding dividend payment date, the Administrative Committee shall credit
to such Participant’s Account a dollar amount equal to the amount of cash
dividends that would have been paid on the Participant’s Stock Units if each
Stock Unit constituted one share of Company Stock.  Such dollar amount then will
be converted into a number of Stock Units equal to the number of full and
fractional shares of Company Stock that could have been purchased, at fair
market value on the dividend payment date, with such dollar amount.

(e)           Adjustments for Stock Dividends and Splits.  In the event of any
subdivision or combination of the outstanding shares of Company Stock, by
reclassification, stock split, reverse stock split or otherwise, or in the event
of the payment of a stock dividend on Company Stock, or in the event of any
other increase or decrease in the number of outstanding shares of Company Stock,
other than the issuance of shares for value received by the Company or the
redemption of shares for value, the number of Stock Units credited to a
Participant’s Account shall be adjusted upward or downward, as the case may be,
to reflect the subdivision or combination of the outstanding shares.  The amount
of increase or decrease in the number of Stock Units in such event will be equal
to the adjustment that would have been made if each Stock Unit credited to a
Participant’s Account immediately before the event constituted one share of
Company Stock.

(f)            Value of Account.  The value of a Participant’s Account as of any
date shall be equal to the product of (i) the number of Stock Units credited to
the Participant’s Account as of

6


--------------------------------------------------------------------------------


such date (as determined in accordance with the preceding subsections), and (ii)
the per share fair market value of Company Stock on such date.

(g)           Value of Company Stock.  For all purposes under the Plan for which
the value of Company Stock must be determined as of any particular date, the
fair market value per share of Company Stock on such date shall be the closing
price of Company Stock on the New York Stock Exchange on such date or, if there
were no sales on such date, the closing price on the nearest preceding date in
which sales occurred. If, for any reason, the fair market value per share of
Company Stock cannot be ascertained or is unavailable for a particular date, the
fair market value of Company Stock on such date shall be determined as of the
nearest preceding date on which the fair market value can be ascertained
pursuant to the terms hereof.

3.4           Vesting.  Stock Units credited to a Participant’s Account for Plan
Years beginning before January 1, 1998, shall vest in accordance with the
provisions applicable to the vesting of ESOP Contributions under FutureBuilder. 
Stock Units credited to a Participant’s Account for Plan Years beginning on or
after January 1, 1998, shall vest in accordance with the provisions applicable
to the vesting of matching contributions under FutureBuilder.

3.5           Notice to Participant of Account Balances.  At least once for each
Plan Year, the Administrative Committee shall cause a written statement of a
Participant’s Account balance to be distributed to the Participant.

3.6           Good Faith Valuation Binding.  In determining the value of the
Accounts, the Administrative Committee shall exercise its best judgment, and all
such determinations of value (in the absence of bad faith) shall be binding upon
all Participants and their Beneficiaries.

3.7           Errors and Omissions in Accounts.  If an error or omission is
discovered in the Account of a Participant or in the amount credited to a
Participant’s Account, the Administrative Committee, in its sole discretion,
shall cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.


ARTICLE IV


PAYMENT OF ACCOUNT BALANCES

4.1           Benefit Payments.  If a Participant’s employment with the Company,
all other members of the Controlled Group and any other company that the
Administrative Committee designates for purposes of the Plan as an affiliate of
the Company, terminates for any reason including the Participant’s death, the
Participant (or the Beneficiary or Beneficiaries designated by such Participant
in the Participant’s latest beneficiary designation form filed with the
Administrative Committee) shall be entitled to receive a distribution of the
vested number of Stock Units credited to the Participant’s Account, determined
as of the date on which the distribution is processed.  Such distribution shall
be made as soon as administratively practicable after the Plan Year in which the

7


--------------------------------------------------------------------------------


Participant terminates employment.  Notwithstanding the foregoing provisions of
this Section 4.1, all amounts in a Participant’s Code § 409A Account shall be
distributed as soon as practicable after the first day of the Plan Year
following the Plan Year in which the Participant’s death or Separation from
Service occurs, and in no event later than the last day of such Plan Year;
provided, however, that no distribution of such amounts on account of a
Specified Employee’s Separation from Service shall be made earlier than six (6)
months after the date of such Separation from Service, unless the Participant
dies during such six-month period.

4.2           Form of Distribution.  The benefit payable to a Participant (or
the Participant’s Beneficiary or Beneficiaries) under Section 4.1 shall be paid
in a single payment in the form of a number of shares of Company Stock equal to
the whole number of Stock Units credited to the Participant’s Account, with any
fractional Stock Unit being paid, at its fair market value as if it were a
fractional share of Company Stock, in a single-sum, cash payment.

4.3           Beneficiary Designation.

(a)           General.  Participants shall designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Administrative
Committee may determine.

(b)           No Designation or Designee Dead or Missing.  In the event that:
(i) a  Participant dies without designating a Beneficiary; or (ii) the
Beneficiary designated by a Participant is not surviving when a payment is to be
made to such person under the Plan, and no contingent Beneficiary has been
designated; or (iii) the Beneficiary designated by a Participant cannot be
located by the Administrative Committee within one (1) year from the date
benefits are to be paid to such person, then, in any of such events, the
Beneficiary of such Participant with respect to any benefits that remain payable
under the Plan shall be the Participant’s Surviving Spouse, if any, and if not,
the estate of the Participant.

4.4           Taxes.  If the whole or any part of any Participant’s or
Beneficiary’s benefit hereunder shall become subject to any estate, inheritance,
income or other tax which the Company (or its agent) shall be required to pay or
withhold, the Company (or its agent, as applicable) shall have the full power
and authority (i) to withhold and pay such tax out of any monies or other
property in its hand for the account of the Participant or Beneficiary whose
interests hereunder are so affected and/or (ii) to require the Participant or
Beneficiary to pay to the Company (or its agent, as applicable), in cash or cash
equivalent, the amount of any such tax.  Before making any payment, the Company
(or its agent, as applicable) may require such releases or other documents from
any lawful taxing authority as it shall deem necessary.  Notwithstanding the
foregoing provision of this Section 4.4, such withholding from a Participant’s
Code § 409A Account shall be made only to the extent permitted under Code § 409A
and the regulations thereunder.

4.5           Unclaimed Benefits.  In the event a Participant or Beneficiary
becomes entitled to a distribution from the Plan and the Administrative
Committee is unable to locate such Participant or Beneficiary (after such
diligent efforts as the Administrative Committee in its sole discretion deems

8


--------------------------------------------------------------------------------


appropriate) by the last day of the Plan Year in which payment is to be made to
the Participant or Beneficiary under this Article IV, the full Account of the
Participant or Beneficiary shall be deemed abandoned and forfeited as the last
day of such Plan Year, and no person shall be entitled to any payment in respect
of such Account.

4.6           Distributions to HD Supply Participants.  Notwithstanding Section
4.1 or anything in the Plan to the contrary, the Account of each Participant
who, during 2007, ceases to be an Employee of the Controlled Group as a result
of the Controlling Company’s sale of its HD Supply line of business shall be
distributed in a single payment as soon as practicable after January 1, 2008,
and in no event later than December 31, 2008.  Distributions shall be made under
this Section 4.5 without regard to whether the Participant has incurred a
Separation from Service.


ARTICLE V


CLAIMS

The claim and review procedures set forth in Section 7 of The Home Depot
Deferred Compensation Plan, including the limitation on the period for filing
lawsuits with respect to benefits or other matters relating to the Plan, shall
apply for purposes of claims under this Plan.


ARTICLE VI


SOURCE OF FUNDS; TRUST

6.1           Source of Funds. Except as provided in this Section and Section
6.2, each Participating Company shall provide the benefits described in the Plan
from the general assets of such Participating Company.  In any event, each
Participating Company ultimately shall have the obligation to pay all benefits
due to Participants and Beneficiaries under the Plan to the extent liability
therefor has been allocated hereunder to such Participating Company.  A
Participating Company may, but shall not be required to, establish a Trust and
may pay over funds from time to time to such Trust (as described in Section
6.2), and, to the extent that funds in such Trust allocable to the benefits
payable under the Plan by such Participating Company are sufficient, the Trust
assets shall be used to pay such benefits.  If such Trust assets are not
sufficient to pay all such benefits due under the Plan, then such Participating
Company shall have the obligation, and the Participant or Beneficiary, who is
due such benefits, shall look to such Participating Company to provide such
benefits.  The Administrative Committee or the Board shall allocate the total
liability to pay benefits under the Plan among the Participating Companies in
such manner and amount as the Administrative Committee or the Board (as
applicable) in its sole discretion deems appropriate.

6.2           Trust.  Participating Company may transfer all or any portion of
the funds necessary to fund benefits accrued hereunder to the Trustee to be held
and administered by the Trustee pursuant to the terms of the Trust Agreement. 
Each transfer into the Trust Fund shall be irrevocable as long as such
Participating Company has any liability or obligations under the Plan to pay
benefits, such that

9


--------------------------------------------------------------------------------


the Trust property is in no way subject to use by such Participating Company;
provided, it is the intent of such Participating Company that the assets held by
the Trust are and shall remain at all times subject to the claims of the general
creditors of such Participating Company.  No Participant or Beneficiary shall
have any interest in the assets held by the Trust or in the general assets of
any Participating Company other than as a general, unsecured creditor. 
Accordingly, no Participating Company shall grant a security interest in the
assets held by the Trust in favor of the Participants, Beneficiaries or any
creditor.


ARTICLE VII


ADMINISTRATIVE COMMITTEE

7.1           Action.  Action of the Administrative Committee may be taken with
or without a meeting of committee members; provided, action shall be taken only
upon the vote or other affirmative expression of a majority of the committee
members qualified to vote with respect to such action.  If a member of the
committee is a Participant or Beneficiary, the member shall not participate in
any decision which solely affects the member’s own benefit under the Plan.  For
purposes of administering the Plan, the Administrative Committee shall choose a
secretary who shall keep minutes of the committee’s proceedings and all records
and documents pertaining to the administration of the Plan.  The secretary may
execute any certificate or any other written direction on behalf of the
Administrative Committee.

7.2           Rights and Duties.  The Administrative Committee shall administer
the Plan and shall have all powers and discretion necessary to accomplish that
purpose.

(a)           To construe, interpret and administer the Plan;

(b)           To make determinations required by the Plan, and to maintain
records regarding Participants’ and Beneficiaries’ benefits hereunder;

(c)           To compute and certify to the Company the amount and kinds of
benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;

(d)           To authorize all disbursements by the Company pursuant to the
Plan;

(e)           To maintain all the necessary records of the administration of the
Plan;

(f)            To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof;

(g)           To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and

10


--------------------------------------------------------------------------------


(h)           To hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.

The Administrative Committee shall have the complete and final discretionary
authority to construe and interpret the Plan, to decide all questions of
eligibility for benefits and to determine the amount of such benefits, and its
decisions on such matters shall be binding and conclusive on all parties.

7.3           Compensation, Indemnity and Liability.  The Administrative
Committee and its members shall serve as such without bond and without
compensation for services hereunder.  All expenses of the Administrative
Committee shall be paid by the Company.  No member of the committee shall be
liable for any act or omission of any other member of the committee, nor for any
act or omission on his own part, excepting his own willful misconduct.  The
Company shall indemnify and hold harmless the Administrative Committee and each
member thereof against any and all expenses and liabilities, including
reasonable legal fees and expenses, arising out of his membership on the
committee, excepting only expenses and liabilities arising out of his own
willful misconduct.


ARTICLE VIII


AMENDMENT AND TERMINATION

8.1           Amendments.  The Controlling Company, through action of the Board
or the Administrative Committee, shall have the right, in its sole discretion,
to amend the Plan in whole or in part at any time and from time to time;
provided, the Administrative Committee may not amend the Plan to increase the
level of benefits hereunder without Board approval.  Any amendment shall be in
writing and executed by a duly authorized officer of the Controlling Company or
a member of the Administrative Committee.  An amendment to the Plan may modify
its terms in any respect whatsoever, and may include, without limitation, a
permanent or temporary freezing of the Plan such that the Plan shall remain in
effect with respect to existing Account balances without permitting any new
contributions; provided, no such action may reduce the amount already credited
to a Participant’s Account without the affected Participant’s written consent. 
All Participants and Beneficiaries shall be bound by such amendment.

8.2           Termination of Plan.  The Controlling Company expects to continue
the Plan but reserves the right to discontinue and terminate the Plan at any
time, for any reason.  Any action to terminate the Plan shall be taken by the
Board in the form of a written Plan amendment executed by a duly authorized
officer of the Controlling Company.  If the Plan is terminated, each Participant
shall become one hundred percent (100%) vested in his Account which shall be
distributed in a single payment of Company Stock and cash, in the manner
prescribed in Section 4.2, as soon as practicable after the date the Plan is
terminated; provided, however, that Code § 409A Accounts shall be distributed in
accordance with Treas. Reg. § 1.409A-3(j)(4)(ix) so long as the requirements of
such section are satisfied, otherwise, such Code Section 409A Accounts shall
continue to be distributed in accordance with Article IV.  The amount of any
such distribution shall be determined

11


--------------------------------------------------------------------------------


as of the date such termination distribution is to be processed.  Such
termination shall be binding on all Participants and Beneficiaries.


ARTICLE IX


MISCELLANEOUS

9.1           Taxation.  It is the intention of the Company that the benefits
payable hereunder shall not be deductible by the Company nor taxable for federal
income tax purposes to Participants or Beneficiaries until such benefits are
paid by the Company, or the Trust, as the case may be, to such Participants or
Beneficiaries.  When such benefits are so paid, it is the intention of the
Company that they shall be deductible by the Company under Code § 162.

9.2           No Employment Contract.  Nothing herein contained is intended to
be nor shall be construed as constituting a contract or other arrangement
between the Company and any Participant to the effect that the Participant will
be employed by the Company for any specific period of time.

9.3           Headings.  The headings of the various articles and sections in
the Plan are solely for convenience and shall not be relied upon in construing
any provisions hereof.  Any reference to a section shall refer to a section of
the Plan unless specified otherwise.

9.4           Gender and Number.  Use of any gender in the Plan will be deemed
to include all genders when appropriate, and use of the singular number will be
deemed to include the plural when appropriate, and vice versa in each instance.

9.5           Assignment of Benefits.  The right of a Participant or Beneficiary
to receive payments under the Plan may not be anticipated, alienated, sold,
assigned, transferred, pledged, encumbered, attached or garnished by creditors
of such Participant or Beneficiary, except by will or by the laws of descent and
distribution and then only to the extent permitted under the terms of the Plan.

9.6           Legally Incompetent.  The Administrative Committee, in its sole
discretion, may direct that payment be made on behalf of an incompetent or
disabled person, whether because of minority or mental or physical disability,
to the guardian of such person or to the person having custody of such person,
without further liability on the part of the Company for the amount of such
payment to the person on whose account such payment is made.

9.7           Plan Expenses.  Unless paid by the Participating Company, expenses
of administering the Plan shall be paid by the Participants, except as otherwise
provided herein, and shall be debited among Participant Accounts in proportion
to the Participant’s Account balance to total Account balances.

9.8           Offsets.  As a condition to eligibility to participate in the
Plan, each Participant consents to the deduction from amounts otherwise payable
under the Plan to the Participant and the

12


--------------------------------------------------------------------------------


Participant’s Beneficiaries all amounts owed by the Participant to the
Participating Company and the Participating Company and its affiliates to the
maximum extent permitted by applicable law.

9.9           Severability.  The invalidity or unenforceability of any provision
in this Plan shall not in any way affect the validity or enforceability of any
other provision and the Plan shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Plan.

9.10         Governing Law.  The Plan shall be construed, administered and
governed in all respects in accordance with applicable federal law (including
ERISA) and, to the extent not preempted by federal law, in accordance with the
laws of the State of Georgia.  If any provisions of this instrument shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

9.11         Code §409A.  The plan is intended to comply with the applicable
requirements of Code Section 409A with respect to a Participant’s Section 409A
Account hereunder, and shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.

IN WITNESS WHEREOF, the Controlling Company has caused the amended and restated
Plan to be executed by its duly authorized officer on the                  day
of August, 2007.

 

THE HOME DEPOT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Timothy M. Crow

 

 

Executive Vice President—Human Resources

 

13


--------------------------------------------------------------------------------